       Case: 1:21-cv-00843 Document #: 2 Filed: 02/15/21 Page 1 of 4 PageID #:3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  GERALDINE TANTARO,                              )
                                                  )
                                Plaintiff,        )          Case No: 1:21-cv-00843
                                                  )
                v.                                )
                                                  )
  CVS PHARMACY, INC.,                             )
                                                  )
                                Defendant.        )
                                                  )
                                                  )
                                                  )

            NOTICE OF REMOVAL BASED ON DIVERSITY JURISDICTION

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, HIGHLAND PARK CVS,

LLC (improperly identified at CVS Pharmacy, Inc.), by and through its attorney, Christopher T.

Miller of the law firm DeVore Radunsky Miller Berger LLC, submits this Notice of Removal to

the United States District Court of the Northern District of Illinois, Eastern Division, of the above-

styled action, pending as Case No. 2021L000250 in the Circuit Court of Cook County, Illinois,

County Department, Law Division. In support of this petition and grounds for removal,

HIGHLAND PARK CVS, LLC (“Highland Park CVS”) states as follows:

       1.      On January 8, 2021, GERALDINE TANTARO (“Plaintiff”) filed a civil action in

the Circuit Court of Cook County, Illinois, County Department, Law Division, styled

GERALDINE TANTARO v. CVS PHARMACY, INC., Case No. 2021L000250. Plaintiff’s

Complaint at Law seeks compensatory damages allegedly incurred due to an injury at a CVS Store

located in River Forest, Illinois. See a copy of Plaintiff’s Complaint at Law, attached hereto, and

identified as Exhibit “A.”



                                                  1
       Case: 1:21-cv-00843 Document #: 2 Filed: 02/15/21 Page 2 of 4 PageID #:4




        2.      Plaintiff's Complaint names CVS Pharmacy, Inc. as the sole-defendant and states,

"At all relevant times herein, Defendant CVS PHARMACY, Inc., . . . was a foreign corporation

that owned, operated, maintained, managed, or otherwise controlled the property, located at the

7929 North Avenue, River Forest, Illinois, believed to be identified as Store 3889 . . . which is in

Cook County.” See Exhibit A at ¶ 1. However, CVS Pharmacy, Inc. is a corporate member of

Highland Park CVS, and Highland Park CVS is the correct party to this lawsuit. See Illinois

Secretary of State Record, attached and identified as Exhibit “B.”

        3.      Federal Rule of Civil Procedure 17 (a)(1) states that “An action must be prosecuted

in the name of the real party in interest.” USCS Fed Rules Civ Proc R 17. Here, Highland Park

CVS is the "Real Party in Interest" and, for legal purposes, is the proper entity to be named as the

defendant in Plaintiff's Complaint.

        4.      Further, “Removal cannot be denied to [a] defendant merely because plaintiff

improperly sued its fictitious trade name.” La Russo v. St. George's Univ. Sch. of Med., 747 F.3d

90, 96 (2d Cir. 2014) (quotations and citation omitted). Therefore, Plaintiff improperly identifying

CVS Pharmacy, Inc. as the named defendant should not prevent Highland Park CVS from

removing this matter. See Id. (holding that “the concept of a ‘real party defendant in interest’ is

not only entirely valid, it is an important aspect of removal jurisprudence, despite the absence of

the phrase from Rule 17 or elsewhere in the Federal Rules of Civil Procedure”).

        5.      28 U.S.C. § 1446(b) provides in pertinent part, “The notice of removal of a civil

action or proceeding shall be filed within 30 days after receipt by the Defendant, through service .

. . of a copy on the initial pleading setting forth the claim . . . or within 30 days after the service of

summons upon defendant if such initial pleadings has then been filed in the court and is not

required to be served on the defendant, whichever period is shorter.” Further, under 28 U.S.C. §



                                                    2
      Case: 1:21-cv-00843 Document #: 2 Filed: 02/15/21 Page 3 of 4 PageID #:5




1446(c), Highland Park CVS seeks removal within the thirty-day limitation and based on diversity

of citizenship. See Proof of Service, attached hereto and identified as Exhibit “C.”

       6.      Upon information and belief, Plaintiff is a citizen of Illinois.

       7.      The Seventh Circuit instructs that “The citizenship for diversity purposes of a

limited liability company, however, despite the resemblance of such a company to a corporation

(the hallmark of both being limited liability), is the citizenship of each of its members.” Wise v.

Wachovia Sec., LLC, 450 F.3d 265, 267 (7th Cir. 2006) (citations omitted). Highland Park CVS

has three members, (1) CVS Pharmacy Inc., (2) Thomas S. Moffatt, and (3) Melanie K. Luker, of

all who are citizens of the State of Rhode Island for diversity purposes. See Exhibit B.

       8.      CVS Pharmacy, Inc., Highland Park CVS’s corporate member, has at all times

herein mentioned been incorporated under the laws of the State of Rhode Island, having its

principal place of business in the State of Rhode Island. See Illinois Secretary of State Record

attached hereto and identified as Exhibit “D.”

       9.      Thomas S. Moffatt's residential address is 29 Homestead Cir, South Kingstown, RI

02881, and for diversity purposes, is domiciled in the State of Rhode Island.

       10.     Melanie K. Luker's residential address is 45 Susan Dr, Cranston, RI 02920, and for

diversity purposes, is domiciled in the State of Rhode Island.

       11.     The above-entitled case is a civil action of which the United States District Court

for the Northern District of Illinois has original jurisdiction under the provisions of 28 U.S.C.

Section 1332 and is an action of a civil nature between citizens of different states, wherein

Highland Park CVS has good faith belief that damages claimed by Plaintiff will be in excess of

$75,000.00. See Affidavit of Christopher T. Miller attached hereto and marked as Exhibit “E.”




                                                  3
      Case: 1:21-cv-00843 Document #: 2 Filed: 02/15/21 Page 4 of 4 PageID #:6




       12.      Highland Park CVS has attached all relevant pleadings pursuant to 28 U.S.C.

Section 1446(a). See relevant pleadings attached hereto and marked as Exhibits "A," "B," "C,"

"D," and "E."

       13.      Written notice of the filing of this Notice of Removal will be given to the Plaintiff,

and a copy filed with the Clerk of the Circuit Court of Cook County, Illinois, County Department,

Law Division.

       WHEREFORE, Defendant, HIGHLAND PARK CVS, LLC, gives notice that the above-

entitled action be removed and transferred from the Circuit Court of Cook County, Illinois, County

Department, Law Division, to the United States District Court for the Northern District of Illinois,

Eastern Division.

                                                                      Respectfully Submitted,

                                                                      HIGHLAND PARK CVS,
                                                                      LLC

                                                              By:     /s/ Christopher T. Miller
                                                                      Christopher T. Miller, One of
                                                                      Its Attorneys

Christopher T. Miller (#6280627)
DeVore Radunsky Miller Berger LLC
20 N. Clark Street, Ste. 525
Chicago, Illinois 60602
(312) 300-4479
cmiller@drmblaw.com




                                                  4
